PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hathaway et al.
Application No. 16/240,245
Filed: 4 Jan 2019
Patent No. 11,002,191
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Issued: 11 May 2021
Docket No. 71966-0641


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed July 7, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 59 days to 141 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On May 11, 2021, the above-identified application issued into U.S. Patent No. 11,002,191.  The patent issued with a PTA of 59 days. The PTA of 59 days was based on 159 days of “A” delay reduced by 100 days of Applicant delay under 37 CFR 1.704(c)(10).  The present request for redetermination of the patent term adjustment was timely filed within two months of the issue date.

The present petition

Patentee avers that he was improperly assessed 100 days of Applicant delay under                       37 CFR 1.704(c)(10) for filing a Request to Correct Inventorship on February 1, 2021, subsequent to a Notice of Allowance mailed January 13, 2021.  According to Patentee, he should have been assessed 18 days of Applicant delay for this filing.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 100 days under 37 CFR 1.704(c)(10) for the Request to Correct Inventorship filed February 1, 2021, subsequent to the Notice of Allowance mailed January 13, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, 

Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the Request to Correct Inventorship filed February 1, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 19 days, beginning on January 14, 2021 (the day after the date the Notice of Allowance was mailed) and ending on February 1, 2021, not 100 days as calculated by the Office (and not 18 days as calculated by Patentee).

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
159 + 0 + 0 – 0 – 19 = 140

Conclusion

Patentee is entitled to PTA of one hundred forty (140) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 159 + 0 + 0 – 0 – 19 = 140 days. 

The required $210 fee for filing the instant application for patent term adjustment has been charged to Deposit Account No. 07-0865, as authorized.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred forty (140) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction






UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,002,191
		DATED            :  May 11, 2021
		INVENTOR(S) :  Hathaway et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 59 days.

      Delete the phrase “by 59 days” and insert – by 140 days--